Case 19-36313 Document 22 Filed in TXSB on 11/12/19 Page 1 of 1

 

 

 

 

 

 

 

 

 

 

 

 

UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF TEXAS
MOTION AND ORDER
FOR ADMISSION PRO HAC VICE
Division HOUSTON Main Case Number 19-36313
Debtor In Re: SOUTHERN FOODS GROUP, LLC, et al.
This lawyer, who is admitted to the State Bar of NEW YORK
Name Grace C. Hotz
Firm Paul, Weiss, Rifkind, Wharton & Garrison LLP
Street 1285 Avenue of the Americas
City & Zip Code New York, NY 10019
Telephone (212) 373-3000
Licensed: State & Number New York - 5681622

 

 

 

 

Seeks to appear as the attorney for this party:

 

Ad Hoc Group of Bondholders

 

Dated: Nov. 12, 2019 Signed: /S/ Grace C. Hotz

 

 

 

 

COURT USE ONLY: The applicant’s state bar reports their status as:

 

Dated: Signed:

 

 

 

 

Deputy Clerk

| Order

This lawyer is admitted pro hac vice.

 

 

Dated:

 

United States Bankruptcy Judge
